UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7444


MARCUS ALSTON,

                     Plaintiff - Appellant,

              v.

THOMAS ELDRIDGE, Clinical Chaplain; BETTY BROWN, Director of Chaplain
Services; SUSAN ADDAMS, Regional Chaplain; CHARLES T. JOHNSON,
Assistant Superintendent,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:17-ct-03021-FL)


Submitted: February 18, 2020                                      Decided: March 3, 2020


Before THACKER and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Marcus Alston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcus Alston appeals from the district court’s order granting summary judgment

to Defendants in his civil action filed pursuant to the Religious Land Use and

Institutionalized Persons Act of 2000, 42 U.S.C. §§ 2000cc to 2000cc-5 (2018) (RLUIPA),

and 42 U.S.C. § 1983 (2018), confining his appeal to the district court’s disposition of his

claims under the RLUIPA and the First Amendment. We have reviewed the record and

find no reversible error in the district court’s determination that these claims failed for lack

of evidence of a substantial burden on Alston’s exercise of religion. Accordingly, we

affirm the district court’s order. Alston v. Eldridge, No. 5:17-ct-03021-FL (E.D.N.C.

Sept. 24, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  AFFIRMED




                                               2